Citation Nr: 1021972	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a left 
shoulder injury with brachial plexus injury.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected ulnar neuropathy, left forearm.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, other than post 
traumatic stress disorder (PTSD), to include adjustment 
disorder with depressed mood.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD


C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991 when participated in Operation Desert Shield/Storm and 
from January 2003 to August 2004 when he was activated in 
support of Operation Iraqi Freedom.  He had prior inactive 
service of 1 year, 11 months and 7 days.  

The Veteran was awarded the Combat Action Ribbon based on his 
service in a combat zone in Iraq.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2005 and 
October 2005 that granted service connection for residual 
left shoulder injury with brachial plexus injury, evaluated 
as 10 percent disabling and for ulnar neuropathy of the left 
forearm, evaluated at a noncompensable level.  

The Veteran's claim of service connection for PTSD was denied 
in an October 2005 rating decision.  In a May 2006 statement, 
the Veteran stated that his claimed psychiatric disorder was 
more depression related than PTSD.  

The Board has characterized this issue on appeal as service 
connection for a claimed innocently acquired psychiatric 
disorder, to include adjustment disorder with depressed mood.  

The Court of Appeals for Veterans Claims (Court) has recently 
held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

In Clemons, the Veteran had filed a claim of service 
connection specifically for PTSD and the Court held that the 
claim encompassed any diagnosed psychiatric disorder 
reasonably raised in light of the Veteran's description of 
his claim, the symptoms described, and all the information 
submitted or obtained in support of the claim.  

Thus, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Board construes the initial claim for service 
connection for PTSD to include all current psychiatric 
disabilities described by the Veteran including adjustment 
disorder and depression.  The Board notes in this regard that 
the claim of service connection for PTSD was denied in an 
October 2007 Board decision. 

In March 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  

The Board remanded the case to the RO in October 2007 for 
additional development of the record in October 2007.  

The issue of a higher initial rating for the service-
connected residual left shoulder injury with brachial plexus 
injury is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  



FINDINGS OF FACT

1.  The currently demonstrated adjustment disorder, chronic, 
with depressed mood is shown as likely as not to be caused by 
the Veteran's service-connected disabilities incurred under 
combat conditions while serving in support of Operation Iraqi 
Freedom.     

2.  For the initial period of the appeal, the service-
connected ulnar neuropathy of the left forearm is shown to 
have been manifested by a disability picture that more nearly 
approximated that of severe incomplete paralysis of the 
involved nerve of his minor upper extremity. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by an adjustment disorder, chronic, 
with depressed mood is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).   

2.  The criteria for the assignment of an initial 30 percent 
rating for ulnar neuropathy of the left forearm have been met 
for the period of the appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Regarding the claim for service connection for adjustment 
disorder, to the extent that the action taken hereinbelow is 
fully favorable to the Veteran, further discussion of VCAA is 
not required at this time.  

Regarding the claim for an increased initial rating for ulnar 
neuropathy of the left forearm, the Board finds that the 
Veteran has been afforded appropriate notice under VCAA.  The 
RO provided VCAA notice letters to the Veteran in April 2004, 
June 2006, November 2007, June 2009, and August 2009.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection and an increased rating, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Court has 
held that, once service connection is granted, the claim is 
substantiated, additional notice is not required; and any 
defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The June 2006 and November 2007 letters 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates.  The claims were 
readjudicated in August 2006 and October 2009.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from May 2004 to August 2009 are associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  

The Veteran underwent VA examinations in January 2005 and 
September 2009 to obtain medical evidence as to the nature 
and severity of the Veteran's left forearm ulnar neuropathy.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).

The Court has held that service connection can be granted for 
a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective on October 10, 2006, the section heading of 38 
C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury."  The former paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  


Analysis

The Board finds, based on its review of the entire record, 
that the evidence is in relative equipoise in showing that 
the current adjustment disorder with depressed mood as likely 
as not is caused by his service-connected disabilities.  

The record shows that service connection is in effect for 
cervical spine degenerative disc and joint disease, 
lumbosacral strain with residual hip pain, the residuals of a 
left shoulder injury with brachial plexus injury, and ulnar 
neuropathy of the left forearm.  

The medical evidence of record shows that the Veteran 
experiences pain and limited motion in the left upper 
extremity and pain, numbness and tingling in the left hand 
due to these disabilities.  See the VA examination reports 
dated in January 2005 and September 2009.  

Significantly, for the purpose of this appeal, the Veteran 
was afforded a VA psychiatric examination in September 2009.  
The VA psychologist who performed the VA psychiatric 
examination opined that the Veteran's adjustment disorder 
with depressed mood more likely than not was the result of 
the chronic pain and the negative impact the service-
connected disabilities had on his life.  

The VA treatment records and examination reports show that 
the Veteran has chronic pain and functional impairment due to 
the service-connected left shoulder and forearm disabilities.  

The VA treatment records and examination reports show that 
the Veteran is prescribed pain medication and underwent 
physical therapy for these disabilities.  He underwent a left 
shoulder arthroscopy in July 2009.  The September 2009 VA 
examination report indicates that the examiner opined that 
the Veteran had a loss of function due to pain.   

Under the former and revised provisions of 38 C.F.R. § 3.310, 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  

In resolving all reasonable doubt in the Veteran's favor, 
secondary service connection for an adjustment disorder with 
depressed mood is warranted.   


Entitlement to a higher initial rating for ulnar neuropathy 
of the left forearm

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  

The Court has emphasized that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2009).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  

The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate incomplete paralysis, or with 
sciatic nerve involvement, for moderately severe incomplete 
paralysis.  38 C.F.R. § 4.123 (2009).  

Neuritis and neuralgia of the peripheral nerves is to be 
rated with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.123, 4.124 (2009).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.   See nerve 
involved for diagnostic code number and rating.  38 C.F.R. § 
4.124.  

The ulnar nerve is rated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  

Under Diagnostic Code 8516, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  "Moderate" incomplete paralysis of the ulnar nerve 
warrants a 20 percent rating for the minor extremity and 30 
percent for the major extremity; and, "severe" incomplete 
paralysis warrants a 30 percent rating for the minor 
extremity and 40 percent for the major extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  

The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

Limitation of motion of the elbow and forearm is rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207, and 5208.  



Analysis

In considering the entire record, the Board finds that an 
initial rating of 30 percent evaluation is warranted for the 
service-connected ulnar neuropathy of the left forearm under 
Diagnostic Code 8516 because the related disability picture 
more nearly resembled one manifested by severe incomplete 
paralysis when the Veteran was first examined following his 
release from active service.  

Initially, the Board notes that the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The VA examiner opined that the Veteran had mild paralysis of 
the left hand due to the service-connected left forearm ulnar 
neuropathy.  The examiner added that he had had true lower 
trunk brachial plexopathy as shown on electromyography (EMG) 
in 2003.  The examiner noted that the Veteran now had 
residual symptoms in the left hand which included pain, 
numbness and tingling.  The Veteran had a loss of function of 
the left hand during flare-ups of pain.  The examiner stated 
that the Veteran took Vicodin, gabapentin, and ibuprofen as 
needed.  The Veteran was noted to be right handed.  

Under Diagnostic Code 8516, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  38 C.F.R. § 4.124a, Diagnostic Code 8516.  The term 
"incomplete paralysis," with these and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The medical record establishes that, for the initial period 
of the appeal, the service-connected ulnar neuropathy of the 
left forearm was productive of a disability picture that more 
closely resembled one manifested by severe incomplete 
paralysis with a functional loss and atrophy of the left hand 
due to pain and symptoms of numbness and tingling in the 
fingers of the left hand.    

A May 2004 VA initial evaluation, conducted while the Veteran 
was still on active duty, indicates that the Veteran reported 
having pain in the left arm nearly daily that varied in 
intensity.  

An examination of the left upper extremity revealed 
significant atrophy of the left shoulder and hand.  There was 
mild diffuse atrophy in the medial portion of the palm and 
atrophy in the hypothenar eminence of the left hand.  Sensory 
examination was intact except for the distribution involving 
the brachial plexus of the left hand.  There was 4/5 weakness 
in the left hand digits and left wrist.     

VA examination reports and treatment records dated from 2005 
to 2009 show that the Veteran continued to have symptoms of 
decreased sensation in the ring and little fingers in the 
left hand, and neuropathic pain in the left arm and hand.  

The January 2005 VA examination report notes that the Veteran 
had numbness and tingling in the left arm from the elbow to 
the hand.  He reported that the palm of the left hand was 
always numb.  

The Veteran reported having pain in the left hand which was 
present 100 percent of the time.  He reported that medication 
decreased the pain by 75 percent but did not relieve the 
numbness and tingling.  

The neurological examination showed that sensation was absent 
in the fourth and fifth fingers of the left hand; otherwise, 
sensation to monofilament was within normal limits.  Strength 
in the left forearm and left grip was 4/5.  

The range of motion of the left wrist was dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees, and ulnar deviation to 45 degrees.

A July 2005 VA pain treatment record indicates that the 
Veteran had decreased sensation in the left palm and left 
ring and little fingers.  Motor power of the left upper 
extremity was 4/5.  The impression was that of left brachial 
plexopathy with neuropathic pain in the ulnar distribution in 
the forearm and left hand ring and little finger, and 
decreased sensation in the medial side of the forearm and 
left ring and little fingers.  

An August 2005 VA treatment record notes that the Veteran had 
neuropathic pain and his medications were increased.   

VA treatment records dated from 2006 to 2009 show that the 
Veteran continued to receive treatment for neuropathic pain, 
decreased sensation in the left ring and little fingers, and 
numbness and tingling of the left ulnar and radial areas.  
See VA treatment records dated in May 2006, June 2007, 
September 2007, December 2007, February 2008, June 2008, 
December 2008, and June 2009.   

An EMG in February 2008 showed no evidence of acute or 
subacute denervation that would suggest either significant 
ulnar nerve lesion or C5-T1 radiculopathy.  

Nerve conduction studies showed abnormalities of the median, 
ulnar, and superficial radial sensory response which was 
consistent with axon loss with evidence of axonal blocking in 
the ulnar nerve to the abductor digiti minimi muscle in the 
area of the tunnel.  

The report indicated that the Veteran reported having 
persistent generalized weakness of the left upper extremity, 
numbness of the medial forearm and hand, and increased pain 
in the forearm and hand with muscle cramping.  

A December 2008 VA treatment record indicates that the 
Veteran continued to have pain in the left upper extremity.  
An examination showed mild muscle atrophy of the left upper 
extremity and positive neuropathy.  

The September 2009 VA examination report indicates that the 
examiner opined that the injury to the brachial nerve which 
had occurred in service was resolving, but he still had 
complaints of numbness and tingling in the 4th and 5th 
fingers in the left hand and pain it the hand with heavy use.  
The VA examiner stated that the service-connected left 
forearm ulnar neuropathy was productive of mild incomplete 
paralysis.  

Significantly, the VA examiner added that the Veteran had 
sustained a true lower trunk brachial plexopathy as shown on 
electromyography (EMG) in 2003.  The examiner noted that the 
Veteran now had residual symptoms in the left hand which 
included pain, numbness and tingling.  

However, the examiner noted that the Veteran also had a loss 
of function of the left hand during flare-ups of pain.  The 
examiner stated that he took Vicodin, gabapentin, and 
ibuprofen as needed.  He was noted to be right handed.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, the Board finds that an initial rating of 30 
percent is for application for the service-connected left 
ulnar neuropathy from the time he was released from his Iraqi 
service.    

The Veteran's symptoms in this case are addressed by the 
criteria in the Rating Schedule and represent the expected 
neurological manifestations attributable to an ulnar nerve 
injury.  The disability picture in this sense is not unusual 
or exceptional as to render impractical the application of 
these established standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no unanticipated circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization, beyond that addressed by the increased 
rating of 30 percent now assigned for the service-connected 
ulnar neuropathy of the left forearm.   Hence, further 
consideration of an extraschedular 
rating is not required.  




ORDER

Service connection for adjustment disorder with depressed 
mood is granted.  

An initial increased rating of 30 percent for the service-
connected ulnar neuropathy of the left forearm is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.   



REMAND

The Board finds that additional medical examination is 
necessary before the issue of a higher initial rating for the 
service-connected residual left shoulder injury with brachial 
plexus injury can be decided.  

The record shows that the Veteran was afforded VA 
examinations in January 2005 and September 2009.  There is 
evidence that at the time of the September 2009 examination, 
the Veteran was recovering from surgery on his left shoulder.  

The Veteran underwent a left shoulder arthroscopy 
subacromiomal decompression and superior labral 
anteroposterior repair in July 2009.  The VA examiner who 
performed the September 2009 VA examination stated that the 
Veteran was still recovering from the July 2009 operation and 
had a work restriction until December 2009.  

The examiner measured the range of motion of the left 
shoulder but noted that the Veteran was still recovering from 
surgery and his range of motion may improve.  Regarding pain, 
weakness, fatigability, and incoordination due to the left 
shoulder disability, the examiner stated that he could not 
comment definitively on this issue until the Veteran made a 
full recovery from the surgery.  

VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his service-connected disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

As the record indicates that the service-connected left 
shoulder disability may change once the Veteran has recovered 
from the surgery, the case must be remanded to afford the 
Veteran a contemporaneous examination to assess the current 
nature, extent, and severity of the disability. 

Any ongoing VA medical records showing treatment of the left 
shoulder disability should also be obtained.  Associated with 
the file are VA treatment records dated from December 2007 to 
August 2009.  The RO should obtain the Veteran's VA treatment 
records from the Pittsburgh VA medical facility dated from 
August 2009 to present.  VA has a duty to seek these records. 
38 U.S.C.A. § 5103A(b)(1).

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take all indicated 
action to associate with the claims file 
the Veteran's VA treatment records dated 
since August 2009. 

2.  Then the RO should schedule the 
Veteran for a VA examination to ascertain 
the current severity of the service 
connected left shoulder disability with 
brachial plexus injury. 

The claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed. 

The examiner should report range of 
motion testing of the left shoulder 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The examiner should report whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
shoulder disability.  

If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
indicate whether, and to what extent, the 
Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should report whether 
brachial plexopathy is present in the 
left upper extremity, and if so, the 
examiner should report all symptoms and 
manifestations of this disability.  If 
necessary, neurological examination 
should be scheduled.  The examiner should 
provide a rationale for all conclusions.

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
furnish a fully responsive Supplemental 
Statement of the Case to the Veteran and 
his representative and afford them with a 
reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


